[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.1

 

Amendment #2 to Manufacturing Services Agreement Between

Patheon Pharmaceuticals Inc., and AcelRx Pharmaceuticals, Inc.

 

WHEREAS Patheon Pharmaceuticals Inc., (“Patheon”) and AcelRx Pharmaceuticals,
Inc., ("Client"), have entered into a Manufacturing Services Agreement effective
December 12, 2012 and Amendment #1 effective January 19, 2016 (collectively, the
“Agreement”). Patheon and AcelRx are each a “Party” and are collectively the
“Parties.”

 

AND WHEREAS the Parties wish to further amend the Agreement.

 

NOW THEREFORE, in consideration of the premises hereof and the mutual covenants
and conditions hereinafter set forth and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound, hereby agree as follows:

 

 

1.

Article 1, Section 1.1 (Definitions) of the Agreement is amended to add the
following definitions:

 

 

●

“Bulk Product” means, as described and identified in Schedule A.

 

 

2.

Article 1, Section 1.1 (Definitions) is amended as follows:

 

 

●

“Finished Product Packaging” means, the product(s) listed and identified in
Schedule A.

 

 

3.

Section 2.1 (Manufacturing Services), the first paragraph, is deleted in its
entirety and replaced with the following:

 

Patheon will perform the Manufacturing Services and supply to Client Product
intended for marketing and sale in the Territory for the fees specified in
Schedules B and C. Client has the right to purchase Product in Bulk Tablet
Packaging from Patheon and to have a third party package the Product into
Finished Product Packaging for distribution or sale outside of the Territory.
Schedule B sets forth a list of cost items that are included in the Price for
Product; all cost items required for the manufacture of Product that are not
included in this list are excluded from the Price and are subject to reasonable
additional fees to be paid by the Client. All Manufacturing Services will be
performed by Patheon at the Manufacturing Site. Patheon may change the
Manufacturing Site for the Product only with the prior written consent of
Client, this consent not to be unreasonably withheld.

 

During the period commencing on the Effective Date, Patheon will supply 100% of
the Client’s Bulk Product requirements for Product offered for sale by Client in
the Territory so long as Patheon is in material compliance with its obligations
to Client under this Agreement. But if the Client has provided all
Client-supplied materials, including API, per the terms of this Agreement and
(a) Patheon fails to meet its supply obligations to Client for three consecutive
Firm Orders, (b) in any consecutive six month period, 30% or more of the
aggregate quantities of Product to be delivered by Patheon pursuant to Firm
Orders during the six month period are not delivered by the due dates specified
in the applicable Firm Orders, or (c) Patheon does not fulfill a Firm Order
within 90 days after the Delivery Date specified therein then, in each case,
Client may obtain up to 20% of its requirements for Product offered for sale in
the Territory from an alternate supplier, regardless of whether this is
attributable to a Force Majeure Event.

 

 

--------------------------------------------------------------------------------

 

 

 

4.

Article 2 (Patheon’s Manufacturing Services), new Section 2.3 is added as
follows:

 

2.3 Quality Control and Quality Assurance Release Testing of ARX-04 Finished
Packaged Product: Not excepting anything contained in this Article 2, Patheon
will perform release and stability testing of ARX-04 Finished Packaged Product,
provided by a third party packager managed by AcelRx, as specified in the
Quality Agreement. If testing confirms that the ARX-04 Finished Packaged Product
meets all Specifications, Patheon will provide a Certificate of Analysis that
contains a statement that the Finished Packaged Product has been tested in
accordance with the Specifications and cGMP’s and conforms to the
Specifications. Client will have sole responsibility for release of Finished
Packaged Product to the market.

 

 

5.

Schedules A, B and C are deleted in their entirety and replaced with the revised
Schedules A, B and C attached.

 

 

6.

Conflicts, Use of Terms. If there is a conflict between the terms and conditions
of the Agreement and the terms and conditions of this Amendment #2, the terms
and conditions of this Amendment #2 will control.

 

 

7.

No Other Modifications. Except as provided above, the terms and conditions of
the Agreement remain unchanged.

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment #2 to be duly
executed, effective as of 4 August 2017. The Parties agree that this Amendment
#2 may be signed in counterparts.

 

 

ACCEPTED AND ACKNOWLEDGED

 

AcelRx Pharmaceuticals, Inc. 

Patheon Pharmaceuticals Inc.

   

By: /s/ Raffi Asadorian                 

By: /s/ Amanda Bosse             

Name: R. Asadorian                         
Name: Amanda Bosse             

Title:   Chief Financial Officer      

Title: VP and GM Cincinnati Regional Operations

Date: 8/22/17  

Date: 8/18/17

  

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

-2-

--------------------------------------------------------------------------------

 

 

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

 

 

Product List

 

Bulk Product:

 

Zalviso® (ARX-01) sufentanil 15 mcg tablets

 

Dsuvia™ (ARX-04) sufentanil 30 mcg tablets

 

Finished Product Packaging:

 

ZALVISO® sufentanil 15 mcg tablets, 40 tablets per cartridge, 20 cartridges per
carton. US market

 

ZALVISO® sufentanil 15 mcg tablets, 40 tablets per cartridge, 20 cartridges per
carton. EU group 1 market

 

ZALVISO® sufentanil 15 mcg tablets, 40 tablets per cartridge, 20 cartridges per
carton. EU group 2 market

 

ZALVISO® sufentanil 15 mcg tablets, 40 tablets per cartridge, 20 cartridges per
carton. EU group 3 market

 

ZALVISO® sufentanil 15 mcg tablets, 40 tablets per cartridge, 20 cartridges per
carton. EU group 4 market

 

 

*Note: The Zalviso product may also be referred to as ARX-01. The Dsuvia product
may also be referred to as ARX-04.

 

 

Specifications

 

Prior to the start of commercial manufacturing of Product under this Agreement,
Client will give Patheon the originally executed copies of the Specifications
that will be submitted by Client to the FDA for approval. If the Specifications
received are subsequently amended, then Client will give Patheon the revised and
originally executed copies of the revised Specifications. Upon acceptance of the
revised Specifications, Patheon will give Client a signed and dated receipt
indicating Patheon’s acceptance of the revised Specifications.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

-3-

--------------------------------------------------------------------------------

 

 

SCHEDULE B

MINIMUM RUN QUANTITY, ANNUAL VOLUME, AND PRICE

 

 

1.

Annual Volume Forecasts

 

Zalviso Annual Volume Forecasts

 

AcelRx has provided the following forecast*: 

 

 

[*]

Bulk Batches

[*]

LG1 (Cartons)

[*]

LG2 (Cartons)

[*]

LG3 (Cartons)

[*]

LG4 (Cartons)

[*]

 

*Based on [*].

 

Dsuvia Annual Volume Forecasts

 

AcelRx has provided an annual volume forecast of approximately [*].

 

 

2.

Zalviso Pricing Tables

 

Pricing Summary- Pricing is Effective from January 1, 2017 – December 31, 2017

 

Combined Bulk and Packaging Pricing (To Be Utilized for all 2017 POs):

Product

Annual Volume Tier per SKU

(Cartons)

Minimum Ordering Quantity

2017 Price per

Packaged - Cartridge

Material Price

Conversion Price

Full Service Price

1 carton of 20 cartridges

(40 tablets per Cartridge)

[*]

[*] Cartridges

[*]

[*]

[*]

1 carton of 20 cartridges

(40 tablets per Cartridge)

[*]

[*] Cartridges

[*]

[*]

[*]

1 carton of 20 cartridges

(40 tablets per Cartridge)

[*]

[*] Cartridges

[*]

[*]

[*]

1 carton of 20 cartridges

(40 tablets per Cartridge)

[*]

[*] Cartridges

[*]

[*]

[*]

1 carton of 20 cartridges

(40 tablets per Cartridge)

[*]

[*] Cartridges

[*]

[*]

[*]

 

 

Note: [*] will be assessed for each [*].

 

Recommended 2017 Pricing Tiers per SKU, based on April 2017 Forecast:

 

●

LG1 – Tier 2 ([*] Cartons)

 

●

LG2 – Tier 1 ([*] Cartons)

 

●

LG3 – Tier 1 ([*] Cartons)

 

●

LG4 – Tier 3 ([*] Cartons)

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

-4-

--------------------------------------------------------------------------------

 

 

3.

Dsuvia Pricing Tables

 

 

3.1.

Commercial Manufacturing Prices – Bulk Tablets

 

Product

Mfg. Campaign Length

(Batches)

Minimum Ordering Quantity

(000’s)

 

Price per 1,000

Material Price

Conversion Price

Bulk Price

ARX-04 Tablets, [*] Tier

[*]

[*]

[*]

[*]

[*]

ARX-04 Tablets, [*] Tier

[*]

[*]

[*]

[*]

[*]

ARX-04 Tablets, [*] Tier

[*]

[*]

[*]

[*]

[*]

 

 

3.2.

Process Validation Batch Price:

 

Product

 

Price per Batch

 

ARX-04 Tablets, Bulk

$[*]

 

 

 

3.3.

Costs Included in Price

 

 

3.3.1.

Product manufactured according to the approved and registered specifications.

 

 

3.3.2.

Estimated material costs. Material costs included in the pricing are best
estimates based on Patheon’s current standards and specifications and do not
include any extraordinary or custom raw materials. Final material costs will be
provided after confirmation of specifications and formal quotations have been
received from the suppliers. The cost of materials to AcelRx will be [*].

 

 

3.3.3.

Procurement, storage, inventory control and Quality Control (“QC”) testing of
all required raw materials to supply the Product, including storage of
Client-supplied components to meet firm order requirements or such time as
agreed between the parties to accommodate long lead time items.

 

 

3.3.4.

Qualification and auditing of all raw material (with the exception of
Client-supplied raw material).

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

-5-

--------------------------------------------------------------------------------

 

 

 

3.3.5.

Active Pharmaceutical Ingredients (“API”) identity test. AcelRx will audit and
approve the Vendor and ensure cGMP compliance. If Patheon is to release an API
or other Client stipulated material based on “ID only”, AcelRx will ensure the
required verification testing by an independent laboratory has been completed.

 

 

3.3.6.

Standard certificate of analysis (“COA”) and Standard certificate of compliance
(“COC”)

 

 

3.3.7.

GMP batch release

 

 

3.3.8.

GMP required retention samples and executed batch records retention API, bulk
product and finished packaged product retention samples, and completed batch
production records, as required by the cGMP Regulations or other governing
regulations, for one year past the expiration date of the product.

 

 

3.3.9.

Deviation investigations and copies of deviation reports

 

 

3.3.10.

Batch Record copies for validation batches, first ten commercial batches, and
one commercial batch per Year thereafter.

 

 

3.3.11.

Common HPLC/GC columns, reagents, and lab supplies

 

 

3.3.12.

Copy of the Annual Product Review Report. Patheon will supply on an annual basis
all Product data in its control, including release test results, complaint test
results, and all investigations (in manufacturing, testing, and storage), that
Client reasonably requires in order to complete any filing under any applicable
regulatory regime, including any Annual Report that Client is required to file
with the FDA.

 

 

3.3.13.

First Product Approval Inspection (“PAI”) and copy of FDA Report. Additional PAI
support will be subject to additional fees.

 

 

3.4.

Costs Not Included in Price

 

  3.4.1.

API, reference standards, and Client-supplied materials to be supplied by AcelRx
at no cost to Patheon.

       

3.4.2.

API complete QC testing or special API testing requests.  NOTE: This testing
will be mandatory if AcelRx has not performed the verification testing specified
in 3.3.5.

 

 

3.4.3.

Stability testing program − Patheon can store and test in accordance with an
agreed protocol and ICH guidelines. See proposal C-CRC-101285-R0.

 

 

3.4.4.

Regulatory support and CTD files updating

 

 

3.4.5.

Routine periodic auditing of component suppliers not currently on Patheon’s
approved list

 

 

3.4.6.

Annual Review (“AR”). Any additional data or report requested by AcelRx beyond
the scope of cGMPs and customary FDA or other regulatory agencies requirements
will be subject to an additional fee to be agreed upon between Patheon and
AcelRx.

 

 

3.4.7.

Technology transfer fees including packaging serialization readiness.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

-6-

--------------------------------------------------------------------------------

 

 

 

3.4.8.

Artworks origination and update costs including one off costs at suppliers.

 

 

3.4.9.

Label copy change and batch record changes initiated by AcelRx.

 

 

3.4.10.

Any specific visual inspection of the bulk or of the finished products outside
of standard release testing.

 

 

3.4.11.

Testing required to support OOS results or stability failures, testing required
in support of complaint investigations and testing of products which exceeds
routine testing that are not related to Patheon’s performance.

 

 

3.4.12.

Copy of the Annual Product Review Report. Pricing of this service will depend on
the level of complexity required by AcelRx.

 

 

3.4.13.

The impact of new continued process verification (CPV) requirements.

 

 

3.5.

Capital Requirements

 

 

3.5.1.

Capital and Reservation Fee will be handled under a separate capital agreement.

 

 

3.6.

Key Technical Parameters

 

The following technical parameters apply to the production of ARX-04 Tablets and
the materials used therein. Pricing may be adjusted to reflect any technical
changes foreseen during the Technology Transfer project or after the manufacture
of validation batches to reflect any specification or process changes.

 

 

3.6.1.

Manufacturing Parameters

 

 

3.6.1.1.

API – API will be stored under ambient conditions

 

 

3.6.1.2.

Batch Size/Yields - The core tablet weight, theoretical manufacturing batch size
and product yields considered by Patheon are summarized in the following table.

 

Product

Core Tablet

Weight (mg)

Batch Size

before losses

(Tablets)

Batch Size

(kg)

Mfg. Yield (%)

Pkg.

Yield (%)

ARX-04 Tablets

[*]

[*]

[*]

[*]

[*]

 

 

3.6.1.3.

Manufacturing campaign - The commercial pricing presented considers
manufacturing in campaign. PV batches will not be produced in campaign.

 

 

3.6.1.4.

Hold times – It is assumed that the process is carried out at room temperature
and the holding times throughout the process are suitable for the batch size
proposed. It is assumed that amber lighting will be utilized during formulation
or bulk packaging in the dedicated suite. Further details on the hold time and
stability data for the drug product should be provided by AcelRx.

 

 

3.6.1.5.

Cleaning – Full cleaning occurs after each batch.

 

 

3.6.1.6.

Visual inspection – 100% visual inspection of the packs has not been included.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

-7-

--------------------------------------------------------------------------------

 

 

 

3.6.1.7.

Finished product storage – Finished product will be stored at room temperature
(15-30°C).

 

 

3.6.1.8.

Manufacturing Equipment Train -The following manufacturing equipment train is
proposed.

 

Process Step

Equipment

Granulation & Compressing

AcelRx Suite

 

 

3.6.2.

Packaging Parameters

 

 

3.6.2.1.

Packaging Components:

 

Bulk Tablets

[*]

 

 

3.6.2.2.

No serialisation, DataMatrix or aggregation has been considered. If any of these
activities are required, they will be subject to further assessment by Patheon.

 

 

3.6.2.3.

Assumes current process will be followed until tablets are sealed into 8 in X
9.125 in pouches. These pouches will then be placed into lined bulk drum for
shipment to final packager.

 

 

3.6.2.4.

Assumes 1 bulk drum per batch.

 

 

3.6.3.

Testing Conditions

 

 

3.6.3.1.

Testing for raw materials are based on information provided by AcelRx and
Patheon’s best estimates.

 

 

3.6.3.2.

It is assumed that QC test methods are fully validated and robust at the time of
manufacture.

 

 

3.6.3.3.

The analytical testing included in the pricing is listed below:

 

Testing Requirements

[*]

 

 

3.6.3.4.

Microbiological testing has not been included.

 

 

3.6.3.5.

Testing labour may be subject to change after the final agreements on testing
specifications and requirements.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

-8-

--------------------------------------------------------------------------------

 

 

 

3.6.4.

Supply Chain

 

 

3.6.4.1.

Patheon will procure components and excipients for the manufacture of ARX-04
Tablets from Patheon qualified suppliers. Should AcelRx require Patheon to
source any materials from specified suppliers, then these suppliers will remain
under the quality audit control of AcelRx unless an agreement is reached for
Patheon to take on this responsibility.

 

 

3.6.4.2.

Components and excipients will be supplied by Patheon in accordance with the
specifications agreed. Patheon will issue formal Patheon specifications for each
material.

 

 

3.6.4.3.

Each lot of incoming components and excipients will be sampled and tested
according to the agreed specifications.

 

 

3.6.4.4.

The API will be provided free issue/released to Patheon by AcelRx or its
qualified supplier.

 

 

3.6.4.5.

The API and all excipients used for the manufacture will be GMP grade and from
TSE/BSE certified sources.

 

 

3.6.4.6.

Finished product will be made available at [*].

 

 

3.6.5.

Business Terms

 

 

3.6.5.1.

This pricing is based on product information provided by AcelRx and Patheon’s
best estimates.

 

 

3.6.5.2.

Pricing may be adjusted after the manufacture of feasibility or validation
batches to reflect any specification or process changes.

 

 

3.6.5.3.

All stated Values / Invoices are in USD ($).

 

 

3.6.5.4.

Pricing is subject to annual review.

 

 

3.6.5.5.

Invoice payment terms are 30 days from date of invoice.

 

 

 

3.7.

Commercial Analytical Testing Prices

 

Product

Mfg. Campaign Length

(Batches)

 

Price per Batch

ARX-04

[*]

[*]

 

 

3.7.1.

Costs Included in Price

 

 

3.7.1.1.

Product tested according to the approved and registered specifications.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

-9-

--------------------------------------------------------------------------------

 

 

 

3.7.2.

Costs Not Included in Price

 

  3.7.2.1.

Product manufactured and packaged according to the approved and registered
specifications.

       

3.7.2.2.

Raw material costs and packaging components. Procurement, storage, inventory
control and Quality Control (“QC”) testing of all raw materials & packaging
materials.

 

 

3.7.2.3.

API, reference standards, and Client-supplied materials to be supplied by AcelRx
at no cost to Patheon.

 

 

3.7.2.4.

API complete QC testing or special API testing requests.  NOTE: This testing
will be mandatory if AcelRx has not performed the verification testing
specified.

 

 

3.7.2.5.

Annual Review (“AR”). Any additional data or report requested by AcelRx beyond
the scope of cGMPs and customary FDA or other regulatory agencies requirements
will be subject to an additional fee to be agreed upon between Patheon and
AcelRx.

 

 

3.7.2.6.

Testing required to support OOS results or stability failures, testing required
in support of complaint investigations and testing of products which exceeds
routine testing that are not related to Patheon’s performance.

 

 

3.7.3.

Key Technical Parameters

 

The following technical parameters apply to the testing of ARX-04.

 

 

3.7.3.1.

Testing Conditions

 

 

3.7.3.1.1.

Testing for finished product is based on information provided by AcelRx and
existing Patheon methods.

 

 

3.7.3.1.2.

It is assumed that QC test methods are fully validated and robust at the time of
manufacture.

 

 

3.7.3.1.3.

The analytical testing included in the pricing are listed below:

 

Finished Product Testing Requirements

[*]

 

 

3.7.3.1.4.

Microbiological testing has been included.

 

 

3.7.3.1.5.

Testing labour may be subject to change after the final agreements on testing
specifications and requirements.

 

 

3.7.3.2.

Supply Chain

 

 

3.7.3.2.1.

AcelRx will provide packaged product from secondary packager for the
release/stability testing of ARX-04. Patheon will not source any materials. Each
lot of incoming product will be sampled and tested according to the agreed
specifications.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

-10-

--------------------------------------------------------------------------------

 

 

SCHEDULE C

 

ANNUAL STABILITY TESTING

 

 

1.

Zalviso 2017 Stability Pricing

 

[*]

 

 

2.

Dsuvia 2017 Stability Pricing

 

[*]

 

 

 

1.1.

Costs Included in Price

 

 

1.1.1.

Stability testing program

 

 

1.2.

Costs Not Included in Price

 

  1.2.1.

Product manufactured and packaged according to the approved and registered
specifications.

       

1.2.2.

Raw material costs and packaging components. Procurement, storage, inventory
control and Quality Control (“QC”) testing of all raw materials & packaging
materials.

 

 

1.2.3.

API, reference standards, and Client-supplied materials to be supplied by AcelRx
at no cost to Patheon.

 

 

1.2.4.

API complete QC testing or special API testing requests.  NOTE: This testing
will be mandatory if AcelRx has not performed the verification testing
specified.

 

 

1.2.5.

Any additional data or report requested by AcelRx beyond the scope of cGMPs and
customary FDA or other regulatory agencies requirements will be subject to an
additional fee to be agreed upon between Patheon and AcelRx.

 

 

1.2.6.

Regulatory support (such as preparation of Annual Report and Chemistry,
Manufacturing, and Controls (“CMC”) files). Regulatory support work is subject
to an additional fee and will be charged at a rate of [*].

 

 

1.2.7.

Testing required to support OOS results or stability failures, testing required
in support of complaint investigations and testing of products which exceeds
routine testing that are not related to Patheon’s performance.

 

 

1.3.

Key Technical Parameters

 

The following technical parameters apply to the testing of ARX-04.

 

 

1.3.1.

Testing Conditions

 

 

1.3.1.1.

Testing for finished product is based on information provided by AcelRx and
existing Patheon methods.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

-11-

--------------------------------------------------------------------------------

 

 

 

1.3.1.2.

It is assumed that QC test methods are fully validated and robust at the time of
manufacture.

 

 

1.3.1.3.

The analytical testing included in the pricing are listed below:

 

Stability Testing Requirements

[*]

 

 

 

1.3.1.4.

Microbiological testing has been included.

 

 

1.3.1.5.

Testing labour may be subject to change after the final agreements on testing
specifications and requirements.

 

 

1.3.2.

Supply Chain

 

 

1.3.2.1.

AcelRx will provide packaged product from secondary packager for the
release/stability testing of ARX-04. Patheon will not source any materials. Each
lot of incoming product will be sampled and tested according to the agreed
specifications.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

-12-